Title: To Thomas Jefferson from Jacob Wagner, 29 July 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Department of State 29 July 1805.
                  
                  On Saturday evening arrived Capt. Dulton with dispatches from the Ministers at Madrid, announcing the failure of the negotiation in every particular. I have the honor to enclose copies of the dispatches, as far as they were deemed of importance and had not before been inspected by you. Part of the originals were forwarded by the intervening post to the Secretary of State and the remainder will follow this evening. I beg leave to observe that the private & confidential letter of May 25th. has been seen by no one but Genl. Dearborn and myself; the enclosed copy therefore has not been compared with the original but is doubtless accurate. Capt. D. observes that Mr. Monroe left Madrid on the 26 May and he himself on the next day. He informs me, that he was charged by Mr. Pinckney to inform this government, that the Prince of Peace Stated to the latter gentleman, that a requisition from France exists in the Spanish Archives, which compelled the closure of New Orleans as a step preparatory to the then contemplated possession of Louisiana under the treaty of St. Ildefonso.
                  I have the honor to be, Sir, with perfect respect, Your most obed. Servt.
                  
                     Jacob Wagner 
                     
                  
               